                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

MADELYN CASANOVA,

          Plaintiff,

v.                                     Case No:   2:18-cv-637-FtM-29MRM

COMMISSIONER      OF       SOCIAL
SECURITY,

          Defendant.


                              OPINION AND ORDER

      This     matter    is   before    the   Court   on   consideration   of

Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc.

#25), filed on February 20, 2020, recommending that the Decision

of the Commissioner be reversed and remanded for the ALJ to

properly evaluate claimant’s ability to communicate in English.

No objections have been filed, and the time to do so has expired.

                                         I.

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.     Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).       Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)(citing Crawford,

363 F.3d at 1158-59).        Even if the evidence preponderates against

the Commissioner’s findings, the Court must affirm if the decision

reached is supported by substantial evidence.                  Crawford, 363 F.3d

at 1158-59 (citing Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir.    1990)).      The    Court     does    not   decide     facts     anew,   make

credibility judgments, reweigh the evidence, or substitute its

judgment for that of the Commissioner.              Schink v. Comm’r, 935 F.3d

1245, 1257 (11th Cir. 2019); Moore, 405 F.3d at 1211 (citing

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

The Court reviews the Commissioner’s conclusions of law under a de

novo standard of review.            Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1260 (11th Cir. 2007)(citing Martin, 894 F.2d at

1529).

                                             II.

       The Administrative Law Judge (ALJ) found that plaintiff had

not engaged in substantial gainful activity since March 12, 2014,

and    that   she   had    the   following     severe    impairments:      diabetes

mellitus,      neuropathy,       chronic      kidney    disease,    hypertension,

obesity, anxiety disorder, and depressive disorder.                         The ALJ

concluded that these impairments, individually or in combination,

did not meet or equal any specific listing.                The ALJ found a mild

limitation in understanding, remembering, or applying information;

a   moderate      limitation     in   interacting       with    others    and    with



                                       - 2 -
concentrating, persisting, or maintaining pace; a mild limitation

for adapting or managing oneself; and no more than a mild to

moderate limitation in her mental functioning.                The ALJ found that

plaintiff had the residual functional capacity to perform light

work, except plaintiff can lift and/or carry 20 pounds occasionally

and 10 pounds frequently.            The ALJ found that plaintiff could

stand and/or walk 4 hours in a 8-hour workday, and 6 hours of a 8

hour workday, but plaintiff must have the option to alternate

sitting    and   standing.         The    ALJ     also    limited    plaintiff   to

performing simple SVP 2 tasks.               Plaintiff can have occasional

interaction with supervisors, coworkers, and the public.

      The ALJ concluded that plaintiff was unable to perform any of

her past relevant work.            A vocational expert testified that an

individual with plaintiff’s hypothetical limitations could not

perform her past relevant work because the jobs were medium, semi-

skilled    jobs.      The    ALJ    found        that    plaintiff    was    closely

approaching advanced age, that she had at least a high school

education, and was able to communicate in English.                   Based upon the

testimony of a vocational expert, the ALJ concluded that plaintiff

was not disabled, and that there exist jobs in the national economy

at   the   light,   unskilled      level    that    plaintiff       could   perform,

specifically as a assembler, or an arranger, or office helper.




                                         - 3 -
                                     III.

     Plaintiff raised five issues on appeal: (1) whether the ALJ

had the legal authority to decide the case; (2) whether the

Commissioner fulfilled her duty to establish that there are a

significant number of jobs in the national economy that plaintiff

could perform; (3) whether the ALJ properly evaluated plaintiff’s

ability to communicate in English; (4) whether the RFC assessment

is supported by substantial evidence; and (5) whether the ALJ

properly assessed symptoms and limitations.          The Magistrate Judge

specifically rejected all but one of the issues, finding that the

Decision of the Commissioner was not supported by substantial

evidence for the “sole reason” that the ALJ failed to properly

evaluate claimant’s capacity to communicate in English.

     After   an   independent   review,     the   Court   agrees   with   the

magistrate judge that plaintiff’s challenge to the legal authority

of the ALJ was untimely.     As to the second issue, the Court agrees

in part with the magistrate judge.          The Court agrees that the ALJ

properly relied upon the testimony of the vocational expert, even

in the absence of “job incidence data.”           Biestek, 139 S. Ct. at

1155.   The ALJ’s determination of the number of jobs available

which   plaintiff   could   perform,    however,    is    impacted   by   the

incomplete   hypothetical    posed     to   the   vocational   expert,    as

discussed below.    Therefore, the ALJ must be reversed on the second

issue as well.



                                 - 4 -
     As to the third issue, the magistrate judge found that the

ALJ’s determination at step four of the evaluation process that

plaintiff was able to communicate in English is not supported by

substantial evidence.     The Court agrees.     The ALJ’s statement that

claimant “is able to communicate in English” is not only vague and

unsupported by the record, it is contradicted by the record, as

the magistrate judge highlighted.

     As to issue four, the Court agrees with the magistrate judge

that the ALJ properly assessed plaintiff’s physical symptoms and

limitations.    As   to   issue   five,   the   Court   agrees   with   the

magistrate judge that the ALJ properly assessed plaintiff’s pain,

symptoms and limitations.

     Accordingly, it is now

     ORDERED:

     1.   The Report and Recommendation (Doc. #25) is accepted and

adopted in part by the Court, as set forth above.

     2.   The Decision of the Commissioner of Social Security is

affirmed, the Court finding that the challenge to the ALJ’s legal

authority to decide the case was untimely; the residual functional

capacity assessment was supported by substantial evidence; and the

ALJ properly assessed plaintiff’s symptoms and limitations.

     3.   The Decision of the Commissioner of Social Security is

reversed in part since the ALJ’s determination plaintiff could

communicate in English was not supported by substantial evidence



                                  - 5 -
and the hypothetical questions to the vocational expert failed to

include     a    proper   description    of   plaintiff’s   inability     to

communicate in English, and therefore the Commissioner failed to

fulfill her duty to establish that there are a significant number

of jobs in the national economy that plaintiff could perform.

      4.        The matter is remanded to the Commissioner of Social

Security pursuant to sentence four of 42 U.S.C. § 405(g) so that

the   Commissioner     can   properly   evaluate   claimant’s   ability    to

communicate in English at steps four and five of the sequential

evaluation, including a reevaluation by the vocational expert of

whether a significant number of jobs exist in the national economy

in light of plaintiff’s lack of ability to communicate in English.

The Clerk of the Court shall enter judgment accordingly and close

the file.

      DONE and ORDERED at Fort Myers, Florida, this             10th      day

of March, 2020.




Copies:
Hon. Mac R. McCoy
U.S. Magistrate Judge

Counsel of Record




                                   - 6 -
